             Case 2:16-cv-02963-APG-DJA Document 54 Filed 08/13/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A. and FEDERAL                        Case No.: 2:16-cv-02963-APG-DJA
   HOME LOAN MORTGAGE
 4 CORPORATION,                                         Order Dismissing Claim and Closing Case

 5            Plaintiffs

 6 v.

 7 COPPER CREEK HOMEOWNERS
   ASSOCIATION, et al.,
 8
        Defendants
 9

10           As I stated in my prior order, defendant/counterclaimant Elizabeth Peralez’s unjust

11 enrichment counterclaim remains pending because no one moved for summary judgment on that

12 claim. ECF No. 50 at 2. Under the scheduling order, the proposed joint pretrial order was due 30

13 days after a ruling on dispositive motions. ECF No. 37 at 3. That deadline passed, so I ordered

14 the parties to file a proposed joint pretrial order by August 7, 2020. ECF No. 52. I advised the

15 parties that failure to do so would result in dismissal of the counterclaim with prejudice. Id. The

16 parties did not file a proposed joint pretrial order, so I dismiss the counterclaim with prejudice.

17 Because that was the only remaining claim in the case, I instruct the clerk of court to enter final

18 judgment consistent with this order and my prior order (ECF No. 50) and to close this case.

19           I THEREFORE ORDER that counterclaimant Elizabeth Peralez’s unjust enrichment

20 counterclaim is dismissed with prejudice.

21 / / / /

22 / / / /

23 / / / /
          Case 2:16-cv-02963-APG-DJA Document 54 Filed 08/13/20 Page 2 of 2



 1        I FURTHER ORDER the clerk of court to enter final judgment consistent with this order

 2 and my prior order (ECF No. 50), and to close this case.

 3        DATED this 13th day of August, 2020.

 4

 5
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
